

114 S3364 IS: Communities Helping Invest through Property and Improvements Needed for Veterans Act of 2016
U.S. Senate
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3364IN THE SENATE OF THE UNITED STATESSeptember 20, 2016Mrs. Fischer (for herself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to carry out a pilot program to accept the donation
			 of facilities and related
			 improvements for use by the Department of
			 Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Communities Helping Invest through Property and Improvements Needed for Veterans Act of 2016 or the CHIP IN for Vets Act of 2016. 2.Pilot program on acceptance by the Department of Veterans Affairs of donated facilities and related improvements (a)Pilot program authorized (1)In generalNotwithstanding sections 8103 and 8104 of title 38, United States Code, the Secretary of Veterans Affairs may carry out a pilot program under which the Secretary may accept donations of the following property from entities described in paragraph (2):
 (A)Real property (including structures and equipment associated therewith)— (i)that includes a constructed facility; or
 (ii)to be used as the site of a facility constructed by the entity. (B)A facility to be constructed by the entity on real property of the Department of Veterans Affairs.
 (2)Entities describedEntities described in this paragraph are the following: (A)A State or local authority.
 (B)An organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.
 (C)A limited liability corporation. (D)A private entity.
 (E)A donor or donor group. (F)Any other non-Federal Government entity.
 (3)LimitationThe Secretary may accept not more than five donations of real property and facility improvements under the pilot program and as described in this section.
 (b)Conditions for acceptance of propertyThe Secretary may accept the donation of a property described in subsection (a)(1) under the pilot program only if—
 (1)the property is— (A)a property with respect to which funds have been appropriated for a Department facility project; or
 (B)a property identified as— (i)meeting a need of the Department as part of the long-range capital planning process of the Department; and
 (ii)the location for a Department facility project that is included on the Strategic Capital Investment Planning process priority list in the most recent budget submitted to Congress by the President pursuant to section 1105(a) of title 31, United States Code; and
 (2)an entity described in subsection (a)(2) has entered into or is willing to enter into a formal agreement with the Secretary in accordance with subsection (c) under which the entity agrees to independently donate the real property, improvements, goods, or services, for the Department facility project in an amount acceptable to the Secretary and at no additional cost to the Federal Government.
				(c)Requirement To enter into an agreement
 (1)In generalThe Secretary may accept real property and improvements donated under the pilot program by an entity described in subsection (a)(2) only if the entity enters into a formal agreement with the Secretary that provides for—
 (A)the donation of real property and improvements (including structures and equipment associated therewith) that includes a constructed facility; or
 (B)the construction by the entity of a facility on— (i)real property and improvements of the Department of Veterans Affairs; or
 (ii)real property and improvements donated to the Department by the entity. (2)Content of certain agreementsWith respect to an entity described in subsection (a)(2) that seeks to enter into a formal agreement under paragraph (1) of this subsection that includes the construction by the entity of a facility, the formal agreement shall provide for the following:
 (A)The entity shall conduct all necessary environmental and historic preservation due diligence, shall comply with all local zoning requirements (except for studies and consultations required of the Department under Federal law), and shall obtain all permits required in connection with the construction of the facility.
 (B)The entity shall use construction standards required of the Department when designing and building the facility, except to the extent the Secretary determines otherwise.
 (C)The entity shall provide the real property, improvements, goods, or services in a manner described in subsection (b)(2) sufficient to complete the construction of the facility, at no additional cost to the Federal Government.
 (d)No payment of rent or usage feesThe Secretary may not pay rent, usage fees, or any other amounts to an entity described in subsection (a)(2) or any other entity for the use or occupancy of real property or improvements donated under this section.
			(e)Funding
				(1)From Department
 (A)In generalThe Secretary may not provide funds to help the entity finance, design, or construct a facility in connection with real property and improvements donated under the pilot program by an entity described in subsection (a)(2) that are in addition to the funds appropriated for the facility as of the date on which the Secretary and the entity enter into a formal agreement under subsection (c) for the donation of the real property and improvements.
 (B)Terms and conditionsThe Secretary shall provide funds pursuant to subparagraph (A) under such terms, conditions, and schedule as the Secretary determines appropriate.
 (2)From entityAn entity described in subsection (a)(2) that is donating a facility constructed by the entity under the pilot program shall be required, pursuant to a formal agreement entered under subsection (c), to provide other funds in addition to the amounts provided by the Department under paragraph (1) that are needed to complete construction of the facility.
 (f)ApplicationAn entity described in subsection (a)(2) that seeks to donate real property and improvements under the pilot program shall submit to the Secretary an application to address needs relating to facilities of the Department, including health care needs, identified in the Construction and Long-Range Capital Plan of the Department, at such time, in such manner, and containing such information as the Secretary may require.
			(g)Information on donations and related projects
 (1)In generalThe Secretary shall include in the budget submitted to Congress by the President pursuant to section 1105(a) of title 31, United States Code, information regarding real property and improvements donated under the pilot program during the year preceding the submittal of the budget and the status of facility projects relating to that property.
 (2)ElementsInformation submitted under paragraph (1) shall include a detailed status of donations of real property and improvements conducted under the pilot program and facility projects relating to that property, including the percentage completion of the donations and projects.
 (h)Biennial report of Comptroller General of the United StatesNot less frequently than once every two years until the termination date set forth in subsection (i), the Comptroller General of the United States shall submit to Congress a report on the donation arrangements entered into under the pilot program.
 (i)TerminationThe authority for the Secretary to accept donations under the pilot program shall terminate on the date that is five years after the date of the enactment of this Act.
 (j)Rule of constructionNothing in this section shall be construed as a limitation on the authority of the Secretary to enter into other arrangements or agreements that are authorized by law and not inconsistent with this section.